DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
 Claims 1, 4, 5, 8-10, 17, and 19 have been amended, claim 21 has been added, and claims 1-11, 14, 16-19, and 21 remain pending in this application.
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites the limitation “having inner surface” in lines 7-8. The limitation ‘inner surface’ requires an article.
Claim 10 recites the limitation “the medial upper portion inner surface” in lines 13-14. It appears that this limitation should read -- the medial upper portion first inner surface-- to maintain consistent claim language (see line 4).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podhajny (US 2014/0245633).
Regarding claim 1, Podhajny discloses an article of footwear having a medial side, a lateral side, a toe end, a heel end, and a medial toebox seam (seam 144), the article of footwear comprising: a footbed portion (base portion 124); a medial upper portion (medial portion 132, tongue portion 136); and a lateral upper portion (lateral portion 130, tongue portion 136), wherein the medial upper portion and the lateral upper portion join at the medial toebox seam, wherein the medial toebox seam extends between a first end (first terminal end 147) and a second end (second terminal end 149), wherein the first end is located proximate the footbed portion on a first side and wherein the second end is located proximate a throat opening (throat 131) on a second side (Fig. 1, 3-5), and wherein the medial toebox seam extends between the first end and the second end in a curvilinear manner across a toebox portion of the article of footwear (paragraphs 0073-0078, 0108-0111; Fig. 1-6).
Podhajny does not disclose that the first side is the lateral side and the second side is the medial side. However, Podhajny teaches that the seam may be located in different locations throughout the upper, and further discloses that the forefoot portion may be connected to either the lateral portion or the medial portion and spaced from the other (paragraphs 0077; 0111). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have integrally connected the forefoot portion to the medial portion, leaving a gap between the forefoot portion and the lateral portion (switching the orientation of the toebox seam), such that the medial toebox seam extends from a first end on the lateral side to a second end on the medial side, in order to provide different support characteristics across the toe of the upper, and provide a different aesthetic appeal to the upper.
Regarding claim 2, Podhajny discloses that the medial upper portion is integral with the footbed portion at a medial toe-end apex region (Fig. 4, 5).

Regarding claim 4, Podhajny discloses that the medial toebox seam further extends to the footbed portion (Fig. 3, 4).
Regarding claim 5, Podhajny discloses that the medial toebox seam further extends to the throat opening (Fig. 1, 3).
Regarding claim 6, Podhajny discloses that a medial toe-end edge of the footbed portion seamlessly transitions to a medial edge of the throat opening of the medial upper portion (Fig. 4, 5).
Regarding claim 7, Podhajny discloses that the lateral upper portion is continuous with a lateral portion of the toebox portion (Fig. 4, 5).
Regarding claim 8, Podhajny discloses that the lateral upper portion is continuous with the lateral portion of the toebox portion across to the medial toebox seam of the medial upper portion of the toebox portion (Fig. 3).
Regarding claim 9, Podhajny discloses that the lateral upper portion and the footbed portion join at the article of footwear lateral side and a lateral side of the toe end, and the medial upper portion and the footbed portion join at the article of footwear medial side and a medial side of the toebox portion (Fig. 4, 5).
Allowable Subject Matter
Claims 10, 11, 14, 16-19, and 21 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
pages 8-9, filed 10/07/2021, with respect to claims 10, 11, 14, and 16 have been fully considered and are persuasive.  The rejection of claims 10, 11, 14, and 16 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732